Citation Nr: 0843268	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-00 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Whether there is new and material evidence to reopen a 
claim for service connection for postoperative residuals, 
herniated nucleus pulposus, lumbar spine.

2.	Whether there is new and material evidence to reopen a 
claim for service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The veteran had active service from November 1965 to October 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2004 but the 
Department of Veterans Affairs (VA), Waco, Texas, Regional 
Office (RO).


FINDINGS OF FACT

1.	A claim of service connection for postoperative residuals, 
herniated nucleus pulposus, lumbar spine was previously 
denied by the RO in January 2002.

2.	Evidence received since January 2002 decision is cumulative 
of evidence previously considered and does not raise a 
reasonable possibility of substantiating the claim of 
service connection for postoperative residuals, herniated 
nucleus pulposus, lumbar spine.  

3.	A claim of service connection for bilateral pes planus was 
previously denied by the RO in January 2002.

4.	Evidence received since January 2002 decision is cumulative 
of evidence previously considered and does not raise a 
reasonable possibility of substantiating the claim of 
service connection for bilateral pes planus.  


CONCLUSION OF LAW

1.	The January 2002 RO decision denying the claim of service 
connection for postoperative residuals, herniated nucleus 
pulposus, lumbar spine is final.  
    38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2001)

2.	New and material evidence sufficient to reopen the claim 
for service connection for postoperative residuals, 
herniated nucleus pulposus, lumbar spine has not been 
presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.	The January 2002 RO decision denying the claim of service 
connection for bilateral pes planus is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 
    38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001)

4.	New and material evidence sufficient to reopen the claim 
for service connection for bilateral pes planus has not 
been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide.  Specific to 
the request to reopen, the claimant must be notified of both 
the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In September 2004 the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include as 
interpreted by Kent v. Nicholson for the request to reopen 
the claim of service connection for herniated nucleus 
pulposus and bilateral pes planus.  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records.  Consequently, the duties to 
notify and assist have been met.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for disability shown 
to be proximately due to, or the result of, a service-
connected disorder, or for the degree of additional 
disability resulting form aggravation of a non service-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

A January 2002 decision denying service connection for 
herniated nucleus pulposus and bilateral pes planus is final 
based on the evidence then of record.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  
However, a claim will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 
3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence and be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

The January 2002 rating decision denied the claims of service 
connection because the evidence did not how that herniated 
nucleus pulposus was incurred in service or causally related 
to service or that bilateral pes planus, which was found to 
preexist service, was aggravated in service.  Evidence 
submitted for this claim is limited to VA and private 
treatment records reporting treatment for herniated nucleus 
pulposus and bilateral pes planus since 1995.  Although this 
evidence is "new," in that the records were not previously 
seen, these numerous VA and private treatment records are not 
material since they are merely cumulative of medical evidence 
previously considered by the RO.  The evidence previously 
considered already established that the veteran had herniated 
nucleus pulposus and bilateral pes planus, and this "new" 
evidence fails to cure the defects presented by the previous 
decisions, namely the lack of evidence that herniated nucleus 
pulposus was incurred in service or causally related to 
service or that the bilateral pes planus was aggravated by 
service.  

In addition, the veteran testified that his pes planus 
actually did not preexist service, and that his foot problems 
started during his military service.  He also noted that his 
back problems started in service, to include as a result of 
his janitorial duties.  The veteran's testimony is this 
regard, however, is not competent to establish that he 
incurred these disabilities during his active service.  While 
lay testimony is competent to establish the occurrence of an 
injury, it is not competent to provide a medical diagnosis.  
See Chavarria v. Brown, 5 Vet. App. 468 (1993) (an 
appellant's own recitations of his medical history does not 
constitute new and material evidence sufficient to reopen his 
claim when this account has already been rejected by the VA).

Because the evidence received since the January 2002 RO 
decision does not medically suggest that the veteran's back 
disability was incurred in service or that his pes planus did 
not preexist service (or was aggravated by service), it does 
not raise a reasonable possibility of substantiating the 
claims.  And as such, the requests to reopen are denied. 




ORDER

The request to reopen a claim of service connection for 
herniated nucleus pulposus is denied.

The request to reopen a claim of service connection for 
bilateral pes planus is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


